*777Motion for Rehearing.
For the first time in his motion for re-hearing appellant urges as fundamental error the point that the Dallas property is not sufficiently described either in plaintiff's petition or in the judgment so that it may be located on the ground, or so as to' enable the officer executing a writ of possession to identify the land, and that a reversal is therefore required. In support of -this point appellant cites Smith v. Griffin, 131 Tex. 509, 116 S.W.2d 1064; Stewart v. Collatt, Tex.Civ.App., 111 S.W.2d 1131, no writ history; Stovall v. Finney, Tex.Civ.App., 152 S.W.2d 887, no writ history; Hatton v. Burgess, Tex.Civ.App., 167 S.W.2d 260, w.r.w.m.; and Atwell v. Talk, Tex.Civ.App., 202 S.W.2d 314, no writ history, We have concluded that the cited authorities have no application to the facts here presented. As stated in our original opinion, the Dallas property is described both in the petition and in the judgment as
“Three 50 foot tracts of land out of Lots 5 and 6, Block 3, J. L. Elam addition to Dallas, Dallas County, Texas, and being numbered 1204, 1206 and 1210 Trammel Drive,, Dallas Texas.”
(Emphasis supplied.)
In his cross-action appellant alleges:
“That such exchange contract involved the conveyance by the. said. Small of certain real estate in Dallas County, Texas, consisting of three (3) houses and lots known as 1204, 06 and 10 Trammel Drive in Dallas County of which the said Small was the fee simple owner * *
The description in the petition and judgment without the portion thereof above underlined and without reference in the judgment to the deed executed by Small, conveying the property to Morris and wife unquestionably is insufficient to describe the Dallas County land so that it could be located on the ground. However, we have concluded that the addition of the underlined portion of the description giving the numbers of the property on Trammell Drive, which by the cross-action are shown to be numbers of houses, and the reference to the deed in the judgment, re¡moves the defect in the judgment, and that such judgment is not void on its face. In Hereford v. Tilson, 145 Tex. 600, 200 S.W.2d 985, 988, the Court said:
“So, in the case at bar, the description of the property in suit as ‘the real property and buildings located at No. 1805 South Haskell, Dallas, Texas,’ being, as the Tilsons allege,’ the property and buildings formerly occupied by the Kallus Grocery, would doubtless be a sufficient description of. the land to render the contract enforceable, if it had been the only property owned by Hereford in that locality" (Emphasis supplied.)
There is no evidence in the record before us that appellant owned any other property in the locality -of the property .designated by the street numbers referred- to. In the absence of such evidence we think the description is sufficient to meét the objection raised by appellant’s point. Furthermore, the reference in the judgment to the deed conveying said property to appel-lees, the description in this deed admittedly being sufficient, makes certain the description in the. judgment.
The motion for rehearing is overruled.